Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-4 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19786




                       EXHIBIT B
                         Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-4 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19787



                                                                                           Electio n Results                                                                                  Voting Age Populations
                                10 Governor             10 Att. General        08 Preside nt             06 Att. Genera l         06 Auditor          04 President
              District       Kasich    Stricklan d   De Win e     Cordray   McCai n     Obama          M ont.        Dann    Taylo r      Sykes     Bush        Ke rry   PVI     Whit e    Hispanic        Black     Asia n   Amlndian
1 - Chabot                   56.09%      40.58%      53.98%      39.76%     52.10%      46.89%        56.16%        43.84%   60.35%      39.65%    57.16%     42.45%     R+6     74.83%    2.17%          20.32%    2.51%      0.20%
2 - Schmi dt                 54.81%      41.58%      52.69%      39.95%     53.99%      44.59%        54.48%        45.51%   57.85%      42.14%    59.27%     40.29%     R+8     88.52 %   1.35%           8.48%    1.21%      0.25%
3- Open                      33.80%      63.29%      29.29%      66.63%     29.53%      69.18%        39 .95%       60.04%   38.06%      61.93%    35.46%     63.73%     0 +16   64.23%    4.78%          27.47%    3.33%      0.28%
4 - Jordan                   52.80%      42.17%      54.61%      37.98%     53.26%      44.85%        50.82%        49.21%   55.50%      44.53%    58.21%     41.27%     R+8     91.60%    3.25%           5.21%    0.52%      0.25%
5 - l atta                   51.20%      44.67%      54.24%      39.13%     51.33%      46.93%        49.90%        50.08%   58.39%      41.58%    58. 76%    40.79%     R+7     92.84%    3.46%           3.37%    1.30%      0.23%
6 - Johnson                  46.64%      49.51%      49.90%      43.73%     53.08%      44.67%        43.05%        56.95%   42.81%      57.19%    53.74%     45.72%     R+5     96.14%    0 .70%          2.23%    0. 36%     0 .22%
7 - Gibbs                    52.89%      41.86%      50.37%      41.81%     50.95%      46.84%        47.65%        52.35%   52.51%      47.49%    54.89%     44.56%     R+5     93.92%    1.30%           3.97%    0 .53%     0.25%
8- Boehner                   58.84%      37.04%      59.17%      34.32%     57.65%      40.80%        56.07%        43.93%   59.49%      40.52%    61.45%     38.13%     R+ll    86.07%    2.24%           9.79%    1.73%      0.21%
9 - Kaptur/Kucin ich         37.44%      58.12%      36.88%      57.70%     32.79%      65.66%        36.31%        63.69%   41.19%      58.80%    36.67%     62.96%     0+13    80.41%    6.81%          13.73%    1.27%      0.30%
10 - Tu rn er/Austria        54.14%      42.13%      55.29%      39.08%     53.13%      45.41%        54.92%        45.09%   56.45%      43.55%    56.16%     43.39%     R+6     85.43%    1.65%          10.72%    1.73%      0.23%
11 - Fudge                   21.50%      75.64%      21.00%      75.79%     17.21%      82.03%        26.04%        73.97%   25.83%      74.17%    20.31%     79.01%     0+29    43.19%    3.35%          51.3 1%   2.32%      0. 22%
12 - Tiberi                  59.26%      37. 49%     52.40%      41.26%     54.97%      43.54%        57.93%        42.06%   58.94%      41. 05%   61.16%     38.36%     R+lO    88.94%    1.77%           5.73%    3.42%      0.18%
13 - Rya n                   34.55%      61. 41%     32.35%      61.35%     35.77%      62.27%        29.67%        70.32%   35.46%      64.54%    36.9 1%    62.50%     0+12    86.36%    2.16%          10.42%    1.11%      0.21%
14 - Latourette              52.93%      42.89%      49.58%      43.82%     49.45%      49.06%        46.86%        53.14%   53.29%      46.72%    52.35%     47.18%     R+3     92.98%    1.71%          3.63%     1.83%      0.12%
15 - Stivers                 53.57%      4 2.66%     49.03%      44.80%     53.31%      44.90%        53.89%        46.11%   54.09%      45.92%    57.27%     42.11%     R+7     91.90%    1.59%          4.33%     1.64%      0.25%
16 - Renacci/ Sutton         54.96%      40.83%      51.46%      42.02%     51.35%      47.15%        48.94%        51.07%   54.52%      45.49%    54.22%     45.34%     R+5     95.06%    1.48%          1.74%     1.87%      0.14%




                                                                                                                                                                                                               Plaintiffs' Trial
                                                                                                                                                                                                                   Exhibit
                                                                                                                                                                                                                    P599
                                                                                                                                                                                                              Case No. 1:18-cv-00357




                                                                                                                                                                                                      i
                                                                                                                                                                                                      !~
                                                                                                                                                                                                      ~

                                                                                                                                                                                                                       REV_00000022
